The statute provides that a sheriff's official bond with sureties shall be "payable to the Governor of the State of Florida and his successors in office, conditioned for the faithful performance of the duties of his office." Sec. 4568 (2871.) C.G.L.
The duties of a sheriff relates to official service rendered to private parties as well as to governmental entities; and the manifest intent of the statute is that any party who is injured by the breach of official duty to such party may have action against the signers of the sheriff's official bond in the name of the Governor of the State for the use of the injured party. The implications and intendments of a statute are as effective as are the express provisions.
Rehearing denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur. *Page 725